Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-8, 10 and 21-22 are all the claims.
2.	Claim 9 is canceled, Claims 1-2, 5 and 10 are amended and new Claims 21-22 are added in the Response of 8/9/2021. The subject matter of new Claims 21-22 is germane to the elected and examined invention, so those claims are joined for examination.
3.	Claims 1-8, 10 and 21-22 are all the claims under examination.
4.	This Office Action is final.

Withdrawal of Objections
Drawings
5.	The objection to drawing sheet for Figure 4 because it contains what is seemingly a typographical error for the phrase “in vitro ram-splicing” is withdrawn.
The replacement drawing sheet was received on 8/9/2021.  The drawing is accepted by the Examiner.

Specification
6.	The objection to the abstract of the disclosure because it refers to purported merits in reciting that the invention is novel over the art is withdrawn in view of the replacement abstract.  
7.	The objection to the disclosure because of informalities is withdrawn. The specification has been amended to correct the typographical error for the phrase for “in vitro ram-splicing” to “in vitro trans-splicing”.

Claim Objections	
8.	The objection to Claims 1, 2, 5 and 9 because of informalities is moot for canceled Claim 9 and withdrawn for the pending claims.  Applicants bona fide efforts towards the amendments made to Claims 1, 2 and 5 to clarify the claimed invention are appreciated.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	“b)” The rejection of Claim 10 for failing to indicate the termination of the sulfhydryl-mediated, in vitro, trans-splicing reaction prior to purifying the resultant bivalent bispecific antibody is withdrawn. Applicants have amended the claim to insert the phrase terminating the transplicing reaction.

Double Patenting
10.	The provisional rejection of Claims 1-8, 10 (and 21-22) on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/079,028 (reference application US 20200317819) is withdrawn. 
The terminal disclaimer filed on 8/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent to issue for Application No. 16/079,028 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	The rejection of Claims 1-8, 10 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
a) The rejection of Claims 1-8, 10 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps is maintained.  
Applicants allege they have incorporated the reducing condition in Claim 1.
Response to Arguments
The Examiner repeats and re-iterates that under the teachings of Mohlmann (IDS 12/22/2020) the reducing conditions must be such to mediate the site-specific attachment of regions and yet to ensure that those same conditions do not perturb or reduce the integrity and affinity of the antibody. Applicants have not responded to the art reference citation of Mohlmann.
A search of Claim 1 for the mere mention of “reducing condition”, “reduce” or “condition” does not show any such amendment having been made in the claim set in the Response of 8/9/2021. To repeat and re-iterate the specification teaches the following about the importance of the reducing conditions:

    PNG
    media_image1.png
    158
    776
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    699
    1159
    media_image2.png
    Greyscale

The claimed method steps do not provide even a de minimus suggestion of what the reaction conditions are in performing the method invention to achieve the intended result.
	The rejection is maintained.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
12.	The rejection of Claims 1-8, 10 and 21-22 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure, which is not enabling is maintained.  
The disclosure does not enable one of ordinary skill in the art to practice the invention without the disclosure of the species of intein (Ic and In), which is/are critical or essential to the practice of the invention but not included in the claim(s) much less the universal reaction conditions in performing the method steps. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Applicants allege the present application discloses constructing a bispecific antibody using the trans- splicing function of a split intein. For a to-be-constructed bispecific antibody, the present applicant teaches where to separate the to-be-constructed bispecific antibody into two portions, how to and where to fuse the In and the Ic in each portion, and how to form the two portions into an integral bispecific antibody. A skilled person can apply the claimed method to construct a bispecific antibody as long as they can get the In and the Ic. For a given intein, those skilled in the art can determine its N-terminal fragment and its C-terminal fragment, e.g., under the guidance of Saleh’s, which is cited in the present application.
Response to Arguments
The breadth and scope for the universal intein in view of the method steps deficient in the conditions for performing the splice reaction have not been addressed by Applicants by way of their comments or extrinsic evidence. IN addition, Applicants rely on Attorney arguments which are not substantiated by evidence showing that any intein under any conditions would reproducibly or predictably yield the productive assembly of any bivalent bispecific antibody by following the method steps of the instant claimed invention. Applicants allege any intein under the guidance of Saleh would yield the product outcome absent an actual showing of a reasonable number of working embodiments produced by the method scope. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
The examiner repeats and re-iterates that each of the reference citations of record (Saleh; Han (IDS 12/22/2020); Zettler (PTO 892) and WO 2013/045632 (PTO 892)) suggest using the Npu DnaE intein fragments in the construction of recombinant antibodies. Applicants response to this aspect of Office Action is incomplete where they have not addressed the reference in whole or in part nor the art-recognized utility for the Npu DnaE intein fragments in the method invention.
Taken together, the references provide sufficient art-recognized utility for the Npu DnaE intein but do not establish by an absence of doubt, that the combination of method steps for the inventive antibody could be performed is predictable nor that the method could be tested using any intein known and yet to be discovered absent undue experimentation.
The rejection is maintained.

Examiner’s Comments on Lack of Obviousness under 103
13.	In view of the art search on the use of inteins in antibody re-construction, the instant claimed method is distinguishable. In the method for producing the bispecific antibody, the antibody is split into an antigen A binding portion 36and an antigen B binding portion as shown (in Figs. 2 and 3), which are expressed separately, and then ligated into an intact antibody by protein trans-splicing by a split intein. The two light chains do not exist at the same time in the expression host cell, and the two VH+CH1 chains do not exist at the same time in the expression host, so this avoids the light chain of A binding to the heavy 5chain of B much less where the light chain of B binds to A. Therefore, the mispairing of light chains is avoided. In order to solve the problem of mispairing of heavy chains, the method relies on the introduction of "knob-into-hole", the removal of VH and CH1 regions of one heavy chain, and the Ic (C-fragment of the split intein) being fused to the N-hinge region of CH2. This separation of antibody components expressed by separate polynucleotides in separate host cells, which are reintegrated into a whole by way of the split intein, are the crux of the method.


Conclusion
14.	No claims are allowed.
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643